Citation Nr: 0632911	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating higher than 40 percent for residuals 
of prostate cancer. 





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1968 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which reduced the 
rating for residuals of prostate cancer from 100 percent to 
40 percent. 

In February 2005, in the substantive appeal, the veteran 
requested a hearing at the RO before a Veterans Law Judge.  
In March 2005, he amended his request, desiring a hearing 
before a local Decision Review Officer in lieu of a hearing 
before the Board.  In May 2005, when the veteran appeared for 
his hearing, he opted for an informal conference in lieu of a 
formal hearing.  

In a statement in April 2006, the veteran raised the issue of 
service connection for Peyronie's disease as a complication 
of the surgery for prostate cancer, which is referred to the 
RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

While the issue is one of a rating reduction subject to the 
provisions of 38 C.F.R. § 3.105(e), requiring a rating 
proposing the reduction before a final rating action, which 
has been done, the issue also falls under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R 
§ 3.159, which amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  Moreover, since the last supplemental 
statement of the case, the notice required by the VCAA has 
been expanded by the United States Court of Appeals for 
Veterans Claims.  To ensure due process further procedural 
development is necessary. 

On VA examination in September 2003, it was noted that the 
veteran recently underwent dilatation of the urethra for 
obstructed voiding and urinary frequency with a future 
follow-up scheduled.  As there is a question as to whether 
there has been a material change in the disability, 
reexamination is required. 38 C.F.R. § 3.327(a). 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain any VA or non-VA records 
identified by the veteran as pertinent to 
the claim. 

3. Schedule the veteran for a VA 
genitourinary examination to determine the 
current level of impairment due to the 
residuals of prostate cancer.  The claims 
file should be made available to the 
examiner for review. The examiner is asked 
to comment on whether the veteran requires 
the use of an appliance or the wearing of 
absorbent materials that must be changed 
more than four times a day, and on any 
definite decrease in kidney function.  

4. After the above has been completed, the 
claim should be readjudicate.  If the 
decision remains adverse to the veteran, the 
RO should provide him with a supplemental 
statement of the case and return the case to 
the Board. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


